Title: To Thomas Jefferson from John Thomson Mason, with Jefferson’s Order, 19 November 1802
From: Mason, John Thomson
To: Jefferson, Thomas


          
            Sir
            George Town 19th Nov. 1802
          
          Inclosed I return to you the transcript of the record of conviction in the case of the United States v Samuel Fumfrey alias Pumphry
          Upon the trial the evidence was so strong and so respectable as to exclude all possibility of doubt as to his guilt. From the articles enumerated in the Indictment you will discover it was a little felony. The circumstances were these, the criminal, a free black man, was in the habit of cleaning the boots and shoes of William Duane and his assistant and of performing other little menial services about the store. This enabled him to observe the situation of the store and the habits of its keeper, they afforded him as he supposed an opportunity of pilfering without danger of detection, he made the attempt, but as the result showed upon false calculations, for he was detected in the fact.
          The Court adjudged him to receive corporal punishment and to pay a fine of one dollar, the former part of the Judgment he has satisfied, for the latter together with the costs of the prosecution he was committed to Jail. His having remained there so long proves his inability to pay them. To remit the fine without also remitting the costs (which I presume have been already paid by the United States) would be to leave him where he is.
          I have the honor to be Sir with great respect Your Obedt Servt
          
            J. T. Mason
          
          
            [Order by TJ:]
            the fine and costs to be remitted
          
          
            Th: Jefferson
            Nov. 20. 1802.
          
        